Title: From Thomas Jefferson to Gulian C. Verplanck, 7 June 1824
From: Jefferson, Thomas
To: Verplanck, Gulian C.

Monticello
June 7. 24.I thank you, Sir, for the copy of the beautiful Address to the American academy of the Fine arts, which you have been so kind as to send me. I have great pleasure in seeing them so engagingly inculcated, and in observing, by the catalogue of articles exhibited, that so many specimens are possessed capable of exercising the eye in the study of these fascinating arts. they furnish a valuable diversion of superfluous wealth from the orgies and revels of Baronial times, to the elegancies of sober and rational life. add to this that the beauties of refined taste are nearly allied to the το kalon of morals, and prepare the mind to relish whatever is good and amiable in the contemplation and practice of the virtues. with sincere wishes for the prosperity of the institution, be pleased to accept the assurance of my respectful consideration.Th: Jefferson